

116 HRES 556 IH: Expressing support for designation of the month of September as “National Voting Rights Month”.
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 556IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Veasey (for himself, Mr. Meeks, Mrs. Beatty, Mr. Quigley, Mr. Cummings, Mr. Carson of Indiana, Ms. Schakowsky, Ms. Clarke of New York, Ms. Bonamici, Mr. Pallone, Mr. Yarmuth, Ms. Brownley of California, Ms. Castor of Florida, Ms. Bass, Mr. Ted Lieu of California, Mr. McGovern, Ms. Sewell of Alabama, Mr. Foster, Mr. Evans, Ms. Jackson Lee, Mr. Sires, Mr. DeFazio, Mr. Vela, Mrs. Kirkpatrick, Mr. Clay, Ms. Moore, Mr. Costa, Ms. Johnson of Texas, Ms. McCollum, Mr. Price of North Carolina, Mr. Brown of Maryland, Ms. Norton, Mrs. Dingell, Mr. Lawson of Florida, Mr. Moulton, Mr. Green of Texas, Mr. David Scott of Georgia, Mr. Lowenthal, Mr. Larsen of Washington, Mr. Krishnamoorthi, Ms. Titus, Mrs. Watson Coleman, Ms. Jayapal, Ms. Sánchez, Mr. Rush, Mr. Cisneros, Mr. Takano, Ms. Lee of California, Mr. Khanna, Mr. Ryan, Mr. Swalwell of California, Mr. Crist, Ms. Matsui, Mr. Loebsack, Mrs. Lowey, Mr. Smith of Washington, Mr. Sarbanes, Ms. Roybal-Allard, Mr. Allred, Mr. Blumenauer, and Mrs. Lawrence) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on House Administration, Intelligence (Permanent Select), Oversight and Reform, Science, Space, and Technology, Education and Labor, Ways and Means, Financial Services, Ethics, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for designation of the month of September as National Voting Rights Month.
	
 Whereas voting is one of the single most important rights that can be exercised in our democracy; Whereas over the course of history, various voter suppression laws in the United States have hindered, and even prohibited, certain individuals and groups from exercising this right;
 Whereas during the 19th and early 20th centuries, many Native Americans and Americans who were born abroad, many individuals who did not speak or write English, and many who were formerly subjected to slavery, were denied full citizenship and prevented from voting by English literacy tests;
 Whereas since the 1870s, minority groups such as African Americans in the South suffered from the oppressive effects of Jim Crow laws designed to prevent political, economic, and social mobility;
 Whereas African Americans, Latinos, Asian Americans, Native Americans, and other underrepresented groups were subject to violence, poll taxes, literacy tests, all-White primaries, property ownership tests, and grandfather clauses;
 Whereas members of the aforementioned groups and others are currently, in some cases, subject to intimidation, voter roll purges, bans on former prisoners from voting, and financial barriers that act effectively as modern day poll taxes;
 Whereas in 1965, Congress passed the Voting Rights Act of 1965 to protect the rights of African Americans and other traditionally disenfranchised groups to vote, among other reasons;
 Whereas in 2013, the Supreme Court invalidated section 4 of the Voting Rights Act of 1965, dismantling the preclearance provision in the law that protected voters in States and local governments that historically have suppressed the rights of minorities to vote;
 Whereas since the preclearance provisions of the Voting Rights Act of 1965 have been vacated, among other effects, many States’ gerrymandered districts have gone unchallenged or have become less likely to be invalidated by the courts;
 Whereas these gerrymandered districts have been found to have a discriminatory impact on traditionally dis­en­fran­chised minorities through tactics that include cracking, diluting their voting power across many districts, and packing, concentrating minority voters’ power in one district to reduce their voting power in other districts;
 Whereas the courts have found the congressional and, in some cases, State legislative district maps in Texas, North Carolina, Florida, Pennsylvania, Ohio, and Wisconsin to be gerrymandered districts that were created to favor some groups over others;
 Whereas the Shelby County v. Holder Supreme Court decision calls on Congress to update the formula in the Voting Rights Act of 1965 to better match current data;
 Whereas in 22 States, some form of restrictive voting law has been instituted since 2013; Whereas these restrictive voting laws encompass cutbacks in early voting, voter roll purges, placement of faulty equipment in minority communities, requirement of photo identification—the procurement of which amounts to a modern day poll tax,—and elimination of same-day registration;
 Whereas these changes could outright disenfranchise or make voting much more difficult for more than 80 million minority, elderly, poor, and disabled voters, among other groups;
 Whereas in 2016 alone, discriminatory laws in North Carolina, Wisconsin, North Dakota, and Texas were ruled to violate voters’ rights and overturned by the courts;
 Whereas there is much more work to be done to ensure all Americans have the right to vote; Whereas National Voter Registration Day is September 25; and
 Whereas the month of September would be an appropriate month to designate as National Voting Rights Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of National Voting Rights Month; (2)encourages all people in the United States to uphold the right of every American to exercise his or her sacred and fundamental right to vote;
 (3)encourages Congress to pass— (A)H.R. 1, the For the People Act of 2019, to increase voters’ access to the ballot, end gerrymandering, create automatic voter registration, limit the power of restrictive voter ID laws, make critical investments in election infrastructure and technology, and address corruption in campaign finance and ethics;
 (B)H.R. 4, the Voting Rights Advancement Act of 2019, to restore the protections of the Voting Rights Act of 1965 that prohibit discriminatory voting practices, remove barriers to voting, and provide protections for minority voters in States with a history of voting discrimination;
 (C)H.R. 2722, the Securing America’s Federal Elections (SAFE) Act, to provide funding for States to improve the administration of elections, including enhancement of technology, election security, replacing antiquated voting systems, and meeting new standards for administering elections; and
 (D)other voting rights legislation that seeks to advance voting rights and protect United States elections;
 (4)recommends that our Nation’s public schools and universities develop an academic curriculum under which students would learn about the importance of voting, how to become registered to vote, where to vote, and the different forms of voting, including teaching the history of voter suppression in America before the Voting Rights Act of 1965 was passed, and teaching students about current issues that are related to laws that have been passed to restrict the vote since 1965 or any actions taken by State and Federal Government officials since passage of the Voting Rights Act of 1965 that have created barriers to being able to vote;
 (5)encourages the Postal Service to issue a special Fannie Lou Hamer stamp during the month of September to remind Americans about how ordinary citizens risked their lives, marched, and participated in our great democracy so all Americans would have the fundamental right to vote; and
 (6)invites Congress to allocate the requisite funds needed for public service announcements on television, radio, newspapers, magazines, social media, billboards, buses, and other forms of media to remind Americans when elections are being held, and to urge people to get out and vote.
			